Proceeding pursuant to Executive Law § 298 to review an order of the New York State Division of Human Rights, dated January 30, 1984, which determined that there was no probable cause to believe that the respondent had engaged in an unlawful discriminatory practice.
Order confirmed and proceeding dismissed, without costs or disbursements.
Petitioner filed a complaint with the State Division of Human Rights (SDHR) alleging that she was discriminated against on the basis of race. The alleged discrimination was in the form of verbal abuse which, she maintains, forced her to resign her position.
It is well established that a complainant has the burden of proving that there is probable cause to believe that her employer engaged in discriminatory practices in violation of Executive Law § 296 (Matter of Fellows v Capital Area Community Health Plan, 84 AD2d 872). In the case at bar, the allegations before the SDHR amounted to a complaint that certain coemployees had verbally abused the petitioner. However, there was no indication that the employer or any high-ranking senior executive was either involved in or condoned such harassment. Consequently, the record supports SDHR’s determination of no probable cause (Patrowich v Chemical Bank, 98 AD2d 318, 326, affd 63 NY2d 541). Lazer, J. P., Gibbons, Bracken and Niehoff, JJ., concur.